Citation Nr: 1104736	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wichita, Kansas



THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran's case was certified on appeal to the Board in July 
2007.  He submitted additional evidence to the agency of original 
jurisdiction (AOJ) that same month.  The AOJ forwarded the 
evidence to the Board where it was received in July 2007.  The 
notice of certification of the appeal directs that the Veteran 
should submit any additional evidence directly to the Board 
within 90 days following certification unless there is due cause 
for any delay.  See 38 C.F.R. § 20.1304(a), (b) (2010).  The 
regulations also provide that any pertinent evidence submitted 
to, and accepted by the Board must be referred to the AOJ unless 
the evidence is accompanied by a waiver of such consideration, or 
the benefits sought can be granted based on the evidence.  38 
C.F.R. § 20.1304(c).

The Veteran did not provide a waiver in this case.  The posture 
of the case is such that the benefit sought cannot be granted at 
this time.  However, as the case is being remanded for additional 
development, the AOJ will have an opportunity to consider the 
evidence in the first instance.  


REMAND

The Veteran submitted his formal claim for entitlement to a TDIU 
rating in March 2005.  He reported that he had last worked in 
October 1996.  He said his service-connected disabilities kept 
him from working as of that time.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2010).

In addition, TDIU may be awarded on an extra-schedular basis if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b) (2010).

The Veteran is service connected for degenerative arthritis of 
the lumbar spine rated as 40 percent disabling and degenerative 
arthritis of the thoracic spine that is rated as 10 percent 
disabling.  His combined disability rating is 50 percent.  He 
does not meet the criteria for consideration of a TDIU rating as 
set forth in 38 C.F.R. § 4.16(a).  

A review of the evidence of record shows that the Veteran was 
afforded a VA examination in April 2005.  The examiner provided 
findings pertinent to the Veteran's two service-connected 
disabilities.  She also opined that the Veteran would have great 
difficulty in obtaining/retaining gainful employment.  She said 
the Veteran would need his wife to drive him to work.  The 
examiner also said the Veteran's main disability that would 
affect his work was his back arthritis.  She noted that the 
Veteran had multiple joint pain in association with "Melungeon 
syndrome, noted by history."  The examiner added that the single 
most limiting factor for the Veteran was pain.  

The AOJ denied the Veteran's claim for a TDIU rating in February 
2006.  As noted, he did not meet the criteria for such a rating 
under 38 C.F.R. § 4.16(a).  The AOJ also denied increased ratings 
for the Veteran's two service-connected disabilities.  The 
Veteran expressed his disagreement with the denial of a TDIU 
rating but did not challenge the denial of claims for higher 
ratings for his lumbar spine and thoracic spine arthritis.

The AOJ submitted a request for an extra-schedular rating under 
38 C.F.R. § 4.16(b) to the Director, Compensation and Pension 
(C&P) Service in September 2006.  The request was denied in the 
May 2007.  The denial noted that the VA examiner said the 
Veteran's back disabilities could affect his ability to be 
gainfully employed.  The denial went on to note that the medical 
evidence of record documented a number of nonservice-connected 
disabilities and that the Veteran's inability to work was mostly 
due to those disabilities.

The Veteran perfected his appeal in June 2007.  He noted the 
results of the VA examination in April 2005.  He also noted that 
his claim had been denied by the Director on the basis of an 
examination that was more than two years old.  He felt he should 
be given another examination.

The Board notes that the Veteran was granted Social Security 
Administration (SSA) disability benefits in October 1997.  He was 
determined to be disabled as of October 1996.  Records from the 
SSA were obtained and associated with the claims folder.  The 
Veteran's primary disability is listed as arthritis but not of 
the spine.  The Veteran's main problem involved his knees as well 
as other joints.  The SSA administrative law judge (ALJ) noted 
that the Veteran testified that he was unable to work due to pain 
in his knees, hands, neck, toes and ankles.  

Finally, as noted in the Introduction, the Veteran submitted 
additional evidence, in the form of VA treatment records dated in 
May 2007, that were received at the Board in July 2007.  He was 
seen for complaints of increased back pain.  He was said to be 
considering injections to treat his pain.  An order for an 
anesthesia pain consultation was to be given.  

The Board finds that a new examination is required to assess the 
Veteran's disability status.  Further, additional pertinent 
treatment records should be obtained and associated with the 
claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claim.  The AOJ 
should attempt to obtain and associate with 
the claims folder any medical records 
identified by the Veteran that are not 
already of record.  

2.  Upon completion of the above 
development, the Veteran should be afforded 
an examination to assess the impact of his 
service-connected disabilities on his 
ability to obtain and maintain 
substantially gainful employment.  The 
claims folder and complete copy of this 
remand must be made available to the 
examiner.  

The examiner should evaluate the Veteran's 
service-connected thoracolumbar spine 
disability, currently rated as separate 
disabilities of the lumbar and thoracic 
spine, and provide an opinion as to whether 
the Veteran's service-connected 
disabilities alone render him unable to 
obtain and maintain substantially gainful 
employment.  The examiner should provide a 
complete rationale for any opinion 
expressed.  

3.  After the development requested has 
been completed, the AOJ should review the 
examination report to ensure that it is in 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the AOJ must implement corrective 
procedures at once in accordance with 
Stegall, supra.

4.  After undertaking any other development 
deemed appropriate the AOJ should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the Veteran, 
and his representative, should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

